In the construction of a convention hall at Atlantic City an award was made by the board of commissioners of that city to Riggs, Distler  Co., Incorporated, for doing the work and supplying the materials required for the heating and ventilating of the hall. A writ of certiorari was allowed to Marie T. Smith, a taxpayer, to test the legality of this award.
The city had advertised for proposals and rejected all bids received thereunder. On November 12th, 1926, having revised the plans and specifications, it again advertised for bids to be submitted December 2d 1926.
Among the provisions of the plans and specifications was one which provided that "the contractor must submit a bid covering every item that is specified, and should he wish to *Page 144 
suggest any substitute that he considers equal in value and efficiency with the one specified, he shall state what the item suggested is, and what the difference in cost is, if any," and that in the event of acceptance the change would be noted in the contract.
The original plans and specifications called for Warren Webster specialties, valves, traps, c. The revised specifications were supplemented by an addendum in which the same specialties, valves, traps, c., as manufactured by Dunham  Co., Barnes 
Jones or other approved standard makes were declared equal to those supplied by Warren Webster.
Among the bids received on December 2d 1926, was one from John H. Cooney, Incorporated, for $510,812, and from Riggs, Distler 
Co., Incorporated, for $512,000, to which latter bid was added an alternative bid reducing the amount by $3,000 if Dunham specialties were accepted. This alternative bid was accepted and the contract awarded to Riggs, Distler  Co., Incorporated, at the sum of $509,000. On this state of facts the Supreme Court dismissed the writ of certiorari.
Without passing on the validity or propriety of the method pursued by the commissioners, as above set forth, we think it is quite clear that the appellant here (relator below) suffered no injury, either personally or as a taxpayer, from the award on the alternative bid of Riggs, Distler  Co., Incorporated, which was for the sum of $1,812 less than the next lowest bid. She, therefore, is without standing to contest the award and thereby arrest the further progress of the construction of the hall and its equipment. McCarty v. Boulevard Commissioners of HudsonCounty, 91 N.J.L. 137; affirmed (Court of Errors andAppeals), 92 Id. 519. For this reason we think the writ was properly dismissed.
The judgment of the Supreme Court is affirmed.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, KATZENBACH, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, HETFIELD, DEAR, JJ. 9.
For reversal — None. *Page 145